Citation Nr: 1332237	
Decision Date: 10/17/13    Archive Date: 10/21/13	

DOCKET NO.  04-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to March 1962.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a decision of June 2007, the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in July 2008, issued an Order vacating the Board's June 2007 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a July 2008 Joint Motion for Remand.  The Board in turn remanded the Veteran's appeal in December 2008 to the Appeals Management Center (AMC) for development consistent with the aforementioned Joint Motion.  

After the development requested in the Board's December 2008 remand was believed to have been completed, the Veteran's appeal was returned to the Board.  In June 2010, the Board once again denied entitlement to service connection for posttraumatic stress disorder.  The Veteran again appealed that determination to the Court, which, in January 2011, issued an Order vacating the Board's June 2007 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a January 2011 Joint Motion for Remand.  In August 2011, the Veteran's case was once again remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the Veteran's appeal is once again being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.



REMAND

A review of the record in this case discloses that all adjudicatory action has been confined exclusively to the issue of service connection for posttraumatic stress disorder.  However, based on the evidence now of record, it would appear that, in addition to a diagnosis of posttraumatic stress disorder, the Veteran has received other psychiatric diagnoses, including obsessive/compulsive disorder, "borderline" clinical depression, and "rule out" a thought disorder.  The Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Clemons Court further found that, where a Veteran's claim identifies posttraumatic stress disorder, without more, it cannot be a claim limited exclusively to that diagnosis, but must rather be considered a claim for any mental disability which reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  However, and as noted above, in the case at hand, all adjudicatory action has been confined exclusively to the issue of service connection for posttraumatic stress disorder, without consideration of the Veteran's other psychiatric diagnoses.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Accordingly, the case is once again REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2002, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The RO should then specifically adjudicate the issue of entitlement to service connection for any acquired psychiatric disorder, including posttraumatic stress disorder, obsessive/compulsive disorder, depression, and a "thought disorder."  If it is determined that additional notice or development, to include an examination may be indicated to fully adjudicate the matter, such notice or development should be undertaken.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order, the Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



